United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3427
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Deleon Coltay Walker

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: June 24, 2019
                               Filed: July 2, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Deleon Walker directly appeals after he pleaded guilty to Hobbs Act robbery
and a firearm offense, and the district court1 sentenced him below the Guidelines

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
range to the statutory minimum sentence. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging Walker’s classification as an armed career criminal under the Armed
Career Criminal Act (ACCA).

       Upon careful review, we conclude that the district court did not err in
classifying Walker as an armed career criminal, see United States v. Shockley, 816
F.3d 1058, 1062 (8th Cir. 2016) (reviewing classification under ACCA de novo), as
we find that Walker’s three prior convictions for Minnesota aggravated robbery
qualify as violent felonies under the ACCA. See United States v. Pettis, 888 F.3d
962, 965-66 (8th Cir. 2018), cert. denied, 139 S. Ct. 1258 (2019); United States v.
Libby, 880 F.3d 1011, 1013 (8th Cir. 2018); see also Stokeling v. United States, 139
S. Ct. 544 (2019).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw. Walker’s motion
to stay the appeal is denied.

                      ______________________________




                                        -2-